      Case 8:19-bk-14714-MW Doc 396 Filed 05/04/21 Entered 05/04/21 13:59:40                                        Desc
                          Ntc/Ord Confrmng Ch11 Plan Page 1 of 1

                                           United States Bankruptcy Court
                                             Central District of California
                                    411 West Fourth Street, Suite 2030, Santa Ana, CA 92701−4593

                          NOTICE OF ORDER CONFIRMING CHAPTER 11 PLAN

    DEBTOR(S) INFORMATION:                                               BANKRUPTCY NO. 8:19−bk−14714−MW
    Meade Instruments Corp.                                              CHAPTER 11
    SSN: N/A
    EIN: 95−2988062
    27 Hubble
    Irvine, CA 92618




Notice is hereby given of the entry of an order of this Court confirming a chapter 11 plan. You may review the order and the plan
itself at the bankruptcy clerk's office at the address listed above or online at https://pacer.uscourts.gov.




                                                                               For The Court,
Dated: May 4, 2021                                                             Kathleen J. Campbell
                                                                               Clerk of Court




(Form ntc11pln rev. 12/20) VAN−50                                                                                     396 / JLL
